DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 August 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3 and 5 are rejected on the ground of nonstatuatory obviousness-type double patenting as being unpatentable over claims 1-3 and 5, respectively, of U.S. 11114091. Claim 1 is rejected on the ground of nonstatuatory obviousness-type double patenting as being unpatentable over claim 1 of U.S. patent 11114091, in view of US 20170330077, hereinafter referred to as Williams et al. The co-pending application does not teach “processing audio communications over a social networking platform”. Williams et al., para [0023], is cited to disclose “processing audio communications over a social networking platform”. Williams et al. is cited to disclose processing audio communications over a social networking platform (Williams et al., para [0023]). Williams et al. provides a system that may learn in supervised learning and reinforcement learning from conversational examples provided by domain experts and from interaction with users (Williams et al., para [0002]). Therefore, it would be obvious for one skilled in the art to include the teachings of Williams et al. to arrive at the applicant’s disclosure for a translation system.
A similar analysis applies to claims 2-3 and 5 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150347395, hereinafter referred to as Cuthbert et al., in view of US 20170364509, hereinafter referred to as Cordell et al., and further in view of US 20170330077, hereinafter referred to as Williams et al.    

Regarding claim 1, Cuthbert et al. discloses a method of processing audio communications over a network 

at a sever that has one or more processors and memory (Cuthbert et al., fig. 1(124). See also Cuthbert et al., fig. 4A (404(408).), wherein, through the server (Cuthbert et al., fig. 2A), a first client device has established an audio and/or video communication session with a second client device over the network 

receiving a first audio transmission from the second client device, wherein the first audio transmission is provided by the second client device in a source language that is distinct from a default language associated with the first client device (“The mobile computing device 108 can be associated with a speaker user 116 that is speaking to a group of listener users 120-1 . . . 120-N (N.gtoreq.1, collectively "listener users 120") associated with example computing devices 124-1 . . . 124-N (collectively "computing devices 124"), respectively. The mobile computing device 108 and the computing devices 124 can be referred to as a "speaker computing device 108" and "listener computing devices 124," respectively. When the speaker user 116 is speaking in a language that is not spoken or understood by a specific listener user 120, a real-time translation can be provided to the specific listener computing device 124 associated with the specific listener user 120 according to the techniques of the present disclosure,” Cuthbert et al., para [0039]. Here, the second/speaker client device is shown in Cuthbert et al., fig. 1(108).); 

in accordance with a determination that the one or more current user language attributes suggest a target language that is currently used for the audio and/or video communication session at the first client device is distinct from the default language associated with the first client device: 

obtaining a translation of the first audio transmission from the source language into the target language (Cuthbert et al., para [0039] and para [0045]. See also Cuthbert et al., fig. 2B.); and 

sending, to the first client device, the translation of the first audio transmission in the target language, wherein the translation is presented to a user at the first client device (Cuthbert et al., para [0039].).  

Cuthbert et al. does not specifically disclose obtaining one or more current user language attributes for the first client device, wherein the one or more current user language attributes are indicative of a current language that is used for the audio and/or video communication session at the first client device. 

Cordell et al. is cited to disclose obtaining one or more current user language attributes for the first client device, wherein the one or more current user language attributes are indicative of a current language that is used for the audio and/or video communication session at the first client device (“The configuration utilizes the capabilities of a mobile device corresponding to a user to augment a VRI session to enhance the language interpretation/translation with one or more features. For instance, a context of the language interpretation/translation session, e.g., geographical location, may be determined via the mobile device of the user,” [0015]. The geographical location is an attribute used to identify a location’s likely target language.). Cordell et al. benefits Cuthbert et al. by providing contextually information to the language interpreter/translator, thereby aiding a user with language translation without the user having to actively provide information (Cordell et al., para [0004]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Cuthbert et al. with those of Cordell et al. to improve the real-time translation of Cuthbert et al.

Neither Cuthbert et al. nor Cordell et al., though, disclose processing audio communications over a social networking platform.

Williams et al. is cited to disclose processing audio communications over a social networking platform (Williams et al., para [0023]). Williams et al. benefits Cuthbert et al. by providing a system that may learn in supervised learning and reinforcement learning from conversational examples provided by domain experts and from interaction with users (Williams et al., para [0002]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Cuthbert et al. with those of Williams et al. to improve the translation system of Cuthbert et al.

As to claim 9, server claim 9 and method claim 1 are related as method and server of using same, with each claimed element’s function corresponding to the method. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. 
As to claim 17, CRM claim 17 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the method. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 2, Cuthbert et al., as modified by Cordell et al. and Williams et al., discloses the method of claim 1, wherein the obtaining the one or more current user language attributes and suggesting the target language that is currently used for the audio and/or video communication session at the first client device further comprises: 

receiving, from the first client device, facial features of the current user and a current geolocation of the first client device (“As another example, the user 102 may perform image, video, or audio capture with the mobile computing device 103. The mobile computing device 103 may then automatically send the captured images, videos, or audio to the augmentation engine 107 to perform an analysis. The augmentation engine 107 may then automatically perform the analysis and/or request that the language interpreter/translator 105 perform the analysis. For instance, facial recognition, object recognition, and speech recognition may be utilized to determine the contents of the captured data,” Cordell et al., para [0026].) and obtaining geolocation information of the first client device (“As an example, the augmentation engine 107 may generate popup messages to be sent to the mobile computing device 103 based on the contextual data and particular words or phrases spoken during the language interpretation/translation session. In other words, the augmentation engine 107 may be configured to automatically generate a particular popup message based on a particular context and a particular keyword that occurs during the language interpretation/translation session. For instance, the mobile computing device 103 may send contextual data to the augmentation engine 107 that indicates the GPS coordinates of the user 102,” Cordell et al., para [0025].); 

031384-7187-US33determining a relationship between the facial features of the current user and the current geolocation of the first client device (Cordell et al., para [0025]-[0026].); and 

suggesting the target language according to a determination that the relationship meets predefined criteria (Cordell et al., para [0025]-[0026].). 
 
As to claim 10, server claim 10 and method claim 2 are related as method and server of using same, with each claimed element’s function corresponding to the method. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. 

As to claim 18, CRM claim 18 and method claim 2 are related as method and CRM of using same, with each claimed element’s function corresponding to the method. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 3, Cuthbert et al., as modified by Cordell et al. and Williams et al., discloses the method of claim 1, wherein the obtaining the one or more current user language attributes and suggesting the target language that is currently used for the audio and/or video communication session at the first client device further comprises: 

receiving, from the first client device, an audio message that has been received locally at the first client device (Cuthbert et al., para [0037]); 

analyzing linguistic characteristics of the audio message received locally at the first client device (Cordell et al., para [0026] – analysis of audio feed/speech recognition is a form of linguistic analysis to suggest a language.); and 

suggesting the target language that is currently used for the audio and/or video communication session at the first client device in accordance with a result of analyzing the linguistic characteristics of the audio message (Cordell et al., para [0026] – analysis of audio feed/speech recognition is a form of linguistic analysis to suggest a language.).  

As to claim 11, server claim 11 and method claim 3 are related as method and server of using same, with each claimed element’s function corresponding to the method. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. 

As to claim 19, CRM claim 19 and method claim 3 are related as method and CRM of using same, with each claimed element’s function corresponding to the method. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. 

Claims 4-5, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150347395, hereinafter referred to as Cuthbert et al., in view of US 20170364509, hereinafter referred to as Cordell et al., further in view of further in view of US 20170330077, hereinafter referred to as Williams et al., and further in view of US 20100185434, hereinafter referred to as Burvall et al.        

Regarding claim 4, Cuthbert et al., as modified by Cordell et al. and Williams et al., discloses the method of claim 1, but not further comprising: 

obtaining vocal characteristics of a voice in the first audio transmission; and 

according to the vocal characteristics of the voice in the first audio transmission, generating a simulated first audio transmission that includes the translation of the first audio transmission spoken in the target language in accordance with the vocal characteristics of the voice of the first audio transmission.  

Burvall et al. is cited to disclose obtaining vocal characteristics of a voice in the first audio transmission (“The language recognition unit 244 provides the intermediate data to the language translation unit 248, which generates a translated signal in a second human language, which is different from the first human language, based on the intermediate data generated by the language recognition unit 244…In some embodiments, the speech synthesis unit 247 may generate the translated signal using a voice in accordance with a received indication of the age, sex, and/or other vocal characteristics of the user of the wireless terminal 100a,” Burvall et al., para [0046].); and 

according to the vocal characteristics of the voice in the first audio transmission, generating a simulated first audio transmission that includes the translation of the first audio transmission spoken in the target language in accordance with the vocal characteristics of the voice of the first audio transmission (Burvall et al., para [0046].). Burvall et al. benefits Cuthbert et al. by providing a translation which embodies the vocal characteristics of the speaker (Burvall et al., para [0046]), thereby conveying a more realistic translation to the listener. Therefore, it would be obvious for one skilled in the art to combine the teachings of Cuthbert et al. with those of Burvall et al. to improve the real-time translation of Cuthbert et al.

As to claim 12, server claim 12 and method claim 4 are related as method and server of using same, with each claimed element’s function corresponding to the method. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. 

As to claim 20, CRM claim 20 and method claim 4 are related as method and CRM of using same, with each claimed element’s function corresponding to the method. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 5, Cuthbert et al., as modified by Cordell et al., Williams et al., and Burvall et al., discloses the method of claim 4, wherein the sending, to the first client device, the translation of the first audio transmission in the target language to a user at the first client device includes: 

sending, to the first client device, a textual representation of the translation of the first audio transmission in the target language to the user at the first client device (Burvall et al., fig. 2(224b)); and 

sending, to the first client device, the simulated first audio transmission that is generated in accordance with the vocal characteristics of the voice in the first audio transmission (Burvall et al., fig. 2(224b)).  

As to claim 13, server claim 13 and method claim 5 are related as method and server of using same, with each claimed element’s function corresponding to the method. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. 


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150347395, hereinafter referred to as Cuthbert et al., in view of US 20170364509, hereinafter referred to as Cordell et al., further in view of US 20170330077, hereinafter referred to as Williams et al., and further in view of US 8779265, hereinafter referred to as Gottlieb.       

Regarding claim 6, Cuthbert et al., as modified by Cordell et al. and Williams et al., discloses the method of claim 1, but not wherein the receiving a first audio transmission from the second client device further comprises: 

receiving two or more audio packets of the first audio transmission from the second client device, wherein the two or more audio packets have been sent from the second client device sequentially according to respective timestamps of the two or more audio packets, and wherein each respective timestamp is indicative of a start time of a corresponding audio paragraph identified in the first audio transmission.  
	
Gottlieb is cited to disclose receiving two or more audio packets of the first audio transmission from the second client device, wherein the two or more audio packets have been sent from the second client device sequentially according to respective timestamps of the two or more audio packets, and wherein each respective timestamp is indicative of a start time of a corresponding audio paragraph identified in the first audio transmission (Gottlieb, col. 29, line 60 – col. 30, line 13.). Gottlieb benefits Cuthbert et al. by synchronizing video with audio translation (Gottlieb, col. 29, line 60 – col. 30, line 13). Therefore, it would be obvious for one skilled in the art to combine the teachings of Cuthbert et al. with those of to improve the real-time translation experience of Cuthbert et al. 

As to claim 14, server claim 14 and method claim 6 are related as method and server of using same, with each claimed element’s function corresponding to the method. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. 


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656